Citation Nr: 0809202	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  05-39 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, claimed as secondary to a right ankle disability.

2.  Entitlement to service connection for a left knee 
disability, claimed as secondary to a right ankle disability.

3.  Entitlement to service connection for a right knee 
disability, claimed as secondary to a right ankle disability.

4.  Entitlement to service connection for a neck disability, 
including as secondary to service-connected disabilities.

5.  Entitlement to service connection for a right (major) 
shoulder disability, claimed as secondary to a left shoulder 
disability.

6.  Entitlement to service connection for residuals of a left 
arm biceps tendon rupture, claimed as secondary to a left 
shoulder disability.
7.  Entitlement to service connection for a pain disorder, 
claimed as secondary to service-connected disabilities.

8.  Entitlement to service connection for hypertension, 
claimed as secondary to a pain disorder.

9.  Entitlement to service connection for generalized 
degenerative arthritis, claimed as secondary to "sapho 
syndrome".

10.  Entitlement to a rating in excess of 20 percent for 
right ankle sprain.

11.  Entitlement to a rating in excess of 20 percent for 
traumatic dislocation of the left (minor) acromioclavicular 
(AC) joint with arthritis of the shoulder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1970 to February 1972.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a June 2005 
rating decision by the Waco RO that, in part, denied service 
connection for the low back, neck, bilateral knee, left 
biceps, and right shoulder disabilities, generalized 
arthritis, a pain disorder, and hypertension; denied a rating 
in excess of 20 percent for the veteran's left shoulder 
disability; and increased the rating for his right ankle 
disability to 20 percent.
The matters of entitlement to service connection for a neck 
disability and for residuals of a left biceps tendon rupture, 
and entitlement to a rating in excess of 20 percent for a 
left shoulder disability are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if any action on his part is required.


FINDINGS OF FACT

1.  A low back disability was not manifested in service, and 
such disability is not currently shown.

2.  A left knee disability was not manifested in service, and 
such disability is not currently shown.

3.  A right knee disability was not manifested in service, 
and there is no evidence that any current right knee 
disability is related to the veteran's service or to his 
service-connected right ankle disability.

4.  A right shoulder disorder was not manifested in service, 
and such disability is not currently shown.

5.  There is no competent evidence that the veteran has a 
separate disability entity manifested by pain.

6.  The preponderance of the evidence is against a finding 
that the veteran has generalized degenerative arthritis; 
sapho syndrome is not service-connected.

7.  Hypertension was not manifested in service or in the 
first postservice year; the veteran does not have a service 
connected pain disorder.

8.  The veteran's service connected right ankle disability is 
not manifested by ankylosis, factors warranting 
extraschedular consideration are not shown or alleged.

CONCLUSIONS OF LAW

1.  Service connection for a low back disability, including 
as secondary to a right ankle disability is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2007).

2.  Service connection for a left knee disability, including 
as secondary to a right ankle disability is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2007).

3.  Service connection for a right knee disability, including 
as secondary to a right ankle disability is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2007).

4.  Service connection for a right shoulder disability, 
including as secondary to a left shoulder disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2007).

5.  Service connection for a pain disorder, claimed as 
secondary to service-connected disabilities, is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.310 (2007).

6.  Service connection for generalized degenerative 
arthritis, including as secondary to service-connected 
disabilities is not warranted.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.310 (2007).

7.  The claim of secondary service connection for 
hypertension is legally insufficient; service connection for 
hypertension is not warranted.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2007).

8.  A rating in excess of 20 percent for right ankle sprain 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 
(Code) 5270 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In addition, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that the notice requirements 
of the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include the rating assigned and the effective 
date of award).  

February and April 2005 letters (prior to the decision on 
appeal) informed the veteran of information VA would obtain, 
the information required of him to enable VA to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence and information in support of the claims, 
and the evidence that he should submit if he did not desire 
VA to obtain such evidence on his behalf.  He was also 
advised to submit relevant evidence in his possession.  In 
March 2006, he was provided notice regarding disability 
ratings and effective dates of awards.  See Dingess, supra.  
Significantly, the notice via letters and the November 2005 
statement of the case (SOC) were Vazquez-Torres v. Peake, No. 
05-355 (U.S. Vet. App. Jan. 30, 2008) content compliant, as 
the veteran received essentially full notice of what was 
needed to substantiate the claims for increase, and advised 
as to what types of evidence to submit.  The Board has 
considered whether the veteran was prejudiced by the 
untimeliness of this notice and found he was not.  Subsequent 
to issuance of complete notice (and after ample opportunity 
to respond) the matters were readjudicated in a supplemental 
SOC (SSOC).  No additional evidence was identified or 
submitted.   

Regarding VA's duty to assist in these matters, the veteran's 
service medical records (SMRs) are associated with his claims 
file, and VA obtained all pertinent/identified records that 
could be obtained.  All evidence constructively of record has 
been secured.  The veteran was afforded VA examinations, as 
appropriate.  While he was not afforded examinations as to 
these service connection claims, the Board concludes that a 
VA examination is not necessary.  In McLendon v. Nicholson, 
20 Vet. App. 79 (2006), the U.S. Court of Appeals for 
Veterans Claims (Court) explained its interpretation of 38 
C.F.R. § 3.159(c)(4).  This regulation provides that an 
examination or opinion is necessary if the evidence of 
record: (A) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
a disability; and (B) establishes that the veteran suffered 
an event, injury, or disease in service; (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  The Court held 
that the third prong of 38 C.F.R. § 3.159(C)(4) is a low 
"threshold" standard.  

The listed factors as to when a VA examination is necessary 
are not shown with respect to the service connection claims 
that are being addressed on the merits, and even the low 
'threshold" standard is not met.  There is no evidence of any 
of these claimed disabilities in service; no post-service 
evidence of some of the disabilities; and no competent 
evidence that suggests there may be a nexus between the 
claimed disabilities and the veteran's service or his 
service-connected disabilities.  Under these circumstances, 
examinations for medical nexus opinions are not necessary.  
38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 
(2004).  VA's duty to assist is met.  It is not prejudicial 
to the veteran for the Board to proceed with appellate 
review.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).   

II. Service Connection

Legal Criteria, Generally

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Secondary connection is warranted for any disability which is 
proximately due to, the result of, or (for the degree of 
aggravation only) aggravated by, a service-connected disease 
or injury.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Low Back Disability

The veteran's SMRs are silent for low back complaints, 
findings, or diagnosis.  His records show that he was 
medically discharged due to skin and left shoulder 
disabilities.  On April 1972 and January 1974 VA 
examinations, he did not offer any low back complaints, and 
in April 1972, no low back abnormalities were noted on 
clinical evaluation.  

A June 1998 private medical record notes that the veteran had 
back complaints; no lumbosacral abnormalities were found on 
examination.  No clear diagnosis was made as to the low back 
(the assessment was rule out spondyloarthropathy).  X-rays 
were planned, but the veteran did not present for them.  
Subsequent medical records do not show a low back disability.  
December 2003 and May 2004 private records note that the 
veteran denied having any low back pain.  

On March 2005 and August 2006 VA examinations the veteran did 
not report any low back complaints. 

There is no evidence that a low back disability was 
manifested in service, nor is it so alleged.  The veteran 
contends he has a low back disability secondary to his 
service-connected right ankle disability; the evidence of 
record does not support this contention.  

Briefly, the threshold legal requirements for a successful 
secondary service connection claim are: (1) Evidence of a 
current disability for which secondary service connection is 
sought; (2) a disability that is service connected; and (3) 
competent evidence of a nexus between the two.

The threshold question that must be addressed here (as with 
any claim of service connection, direct or secondary) is 
whether the veteran actually has the disability for which 
service connection is sought.  In the absence of proof of a 
present disability, there is no valid claim [of service 
connection].  See Brammer v. Derwinski, 3 Vet. App. 223,225 
(1992).

The record did not contain evidence of lumbar pathology or of 
a diagnosis of lumbar spine disability.  While a low back 
disorder was considered a possibility in 1998, the veteran 
did not follow-up with X-rays that could confirm such 
diagnosis.  In more recent records he has denied any low back 
complaints.  The veteran's allegations that he has a low back 
disability due to his service-connected right ankle 
disability are not competent evidence because he is a 
layperson and a medical diagnosis and nexus are matters 
requiring medical expertise.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In the absence of competent evidence that the veteran has a 
low back disability, service connection for such disability 
must be denied.  See Brammer, supra.

Knees

The veteran's SMRs are silent for knee complaints, findings, 
or diagnosis.  

An April 2005 private X-ray report contains the first 
recorded mention of right knee complaints; findings at the 
time were negative for abnormality.  

A September 2005 VA record notes that the veteran complained 
of right knee swelling and pain in spite of treatment with 
nonsteroidal analgesics.  X-rays of the right knee were 
unremarkable.  The impressions were Baker's cyst/internal 
derangement of the right knee and rule out gouty arthritis.  

The veteran's SMRs and extensive private and VA postservice 
medical records from 1972 to 2005 do not show left knee 
complaints, findings, or diagnosis.  In the absence of any 
proof of a current left knee disability, there is no valid 
claim [of service connection for such disability].  See 
Brammer, supra.

As for the right knee, there were no right knee complaints or 
pathology noted in service; the veteran doe not allege 
otherwise.  His sole contention is that his current right 
knee disability (Baker's cyst with internal derangement and 
arthritis) is related to his service-connected right ankle 
disability.  Specifically, he asserts that his right ankle 
disability caused an altered gait that caused his knee 
disabilities; however, such theory is not supported by the 
record.  March 2005 and August 2006 VA examination reports 
and a private physician's flow chart reflect  that the 
veteran had a normal gait.  Furthermore, there is no 
competent (medical) evidence in the record that even suggests 
the veteran's right knee disability might be related to his 
service connected right ankle disability.  
In short, there is no competent (medical) evidence of a nexus 
between the veteran's right knee disability and his service 
connected right ankle disability.  His own beliefs in this 
matter are not competent evidence.  See Espiritu, supra.  The 
preponderance of the evidence is against this claim; 
accordingly, it must be denied.

Right Shoulder Disability

The veteran contends that he has a right shoulder disability 
due to his service-connected left shoulder disability.  
However, he has not presented (or identified) any evidence of 
a right shoulder disability.  His SMRs are silent as to right 
shoulder complaints, findings, or diagnosis.  VA examinations 
in April 1972, January 1974, March 2005, and August 2006, did 
not note right shoulder complaints or findings.  1998 to 2005 
private and VA records also do not note a right shoulder 
disability.  Consequently, the threshold requirement for 
establishing service connection for a right shoulder 
disability, i.e., competent evidence that the veteran has 
such disability, is not met.  The veteran's opinions in this 
matter are not competent evidence.  See Espiritu, supra.  
Under the circumstances, service connection for a right 
shoulder disability must be denied.

Pain Disorder

A pain disorder was not manifested in service and there is no 
evidence that such a disability is directly related to the 
veteran's service.  The veteran's theory of entitlement is 
strictly one of secondary service connection.  Specifically, 
he contends that he has a pain disorder entity secondary to 
his service connected disabilities.  .  

Notably, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  Any pain due to the veteran's service connected 
right ankle and left shoulder disabilities is considered part 
and parcel of those disabilities and is encompassed by the 
ratings assigned for the disabilities.  To consider any right 
ankle and left shoulder pain as a separate and distinct 
ratable disability entity would violate the prohibition 
against pyramiding in 38 C.F.R. § 4.14.  
For service connection for a pain disorder to be warranted, 
there would have to be competent evidence of a pain 
disability entity separate and distinct from his service 
connected right ankle and left shoulder disabilities (and 
some underlying pathology; see Sanchez, supra).  Clearly, any 
pain disorder associated with a nonservice-connected 
disability would not be considered service related.  

The record does not contain a diagnosis of a pain disorder.  
Despite the veteran's assertions that he has constant pain, 
and cannot sit, stand, or lie down for any length of time 
without having to change position due to pain, there has been 
no diagnosis of a pain disorder entity.  On April 1972, 
January 1974, and March 2005 VA examinations, the veteran 
only described pain associated with his service-connected 
disabilities.  In private medical records from 1998 to 2004, 
when pain was reported, it was related to a specific service 
connected or nonservice connected disorder such as of the 
neck or shoulder.  On August 2006 VA examination, he only 
complained of left shoulder and right ankle pain.  On other 
occasions, he denied having any joint pain.  Nowhere is the 
record has a medical professional identified any underlying 
pathology to account for a generalized pain disorder.  

Consequently, the Board finds that there is no competent 
evidence of a "pain disorder" entity.  The veteran's 
assertion that he has such disorder is not competent 
evidence.  See Espiritu, supra.  Consequently, a 
preponderance of the evidence is against the claim and it 
must be denied.

Generalized Degenerative Arthritis

The veteran's sole contention as to this claim has been that 
he has a generalized degenerative arthritis due to his 
service-connected skin disability, which he has characterized 
as sapho syndrome.  Notably, service connection for sapho 
syndrome has been denied, and that the decision is final.  To 
the extent that he claims service connection for disability 
secondary to sapho syndrome, such claim lacks legal merit.  
See 38 C.F.R. § 3.310.  

In support of his claim, the veteran has submitted a June 
1998 private medical record in which the physician indicated 
that the veteran had degenerative disease in the left 
shoulder and various joint pains.  The physician also noted 
that the veteran's tropical acne was not a problem.  The 
assessment was that the veteran had degenerative arthritis in 
the left shoulder and that there was possible degenerative 
joint disease in other joints as well.  The plan was to rule 
out spondyloarthropathy (the leading cause of which would be 
sapho syndrome, sacroiliitis, acne, pustulosis, hypertropic 
osteoarthropahty, associated with various forms of severe 
acne).  Although the plan was to X-ray various joints, the 
veteran apparently only followed-up with left shoulder X-
rays.  The diagnosis of arthritis in other joints has not 
been confirmed.  Notably, left shoulder arthritis is 
considered service connected.

On January 2006 VA examination, the veteran's claims file was 
reviewed by a physician who noted than even though a June 
1998 rheumatology evaluation found sapho syndrome part of the 
veteran's joint complaints and acne problems, the examiner 
emphasized that the veteran did not have sapho syndrome and 
that none of his X-rays revealed spondyloarthropathy or 
osteomyelitis.  He added that the veteran's joint pains had 
specific causes such as strain and degenerative joint/disc 
disease.  The Board finds this examiner's opinion persuasive 
because he has demonstrated familiarity with the veteran's 
medical history and the evidence in the claims file, and has 
provided a rationale for his opinions.  As there is no 
competent evidence of a generalized degenerative arthritis, 
or that such disability might be related to the veteran's 
service-connected tropical acne, the preponderance of the 
evidence is against this claim.  Accordingly, it must be 
denied.

Hypertension

If hypertension is manifested to a compensable degree in the 
first year following the veteran's discharge from active 
duty, it may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The veteran's SMRs show his blood pressure readings were 
within normal limits.  An April 1972 VA examination and an 
August 1972 TDRL (Temporary Disability Retirement List) 
examination also noted normal blood pressure readings.  
Elevated blood pressure readings were not noted until 
December 2003, and hypertension was first diagnosed in June 
2004.  Consequently, service connection for hypertension on 
the basis that it became manifest in service and persisted, 
or on a presumptive basis (as a chronic disease under 38 
U.S.C.A. § 1112) is not warranted.  

There is no evidence suggesting that the veteran's 
hypertension may be directly related to his service, and he 
does not allege otherwise.  His theory of entitlement is 
solely one of secondary service connection.  He contends that 
his hypertension is secondary to a service connected pain 
disorder.  Inasmuch as service connection for a pain disorder 
has been denied, a threshold legal requirement for 
establishing secondary service connection is not met, i.e., 
it is not shown that the primary disability (pain disorder) 
alleged to have caused or aggravated the disability for which 
secondary service connection is sought (hypertension) is 
service-connected.  Accordingly, the claim of service 
connection for hypertension as secondary to a pain disorder 
is legally insufficient, and must be denied as lacking legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

III. Increased Rating

A. Legal Criteria

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate 
diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

B. Analysis

On close review of the entire record the Board found no 
distinct period during which the criteria for the next higher 
(30 percent) rating for a right ankle disability are met.  
See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007). 

The rating schedule provides a higher rating (in excess of 20 
percent) for ankle disability only where there is ankylosis 
of the ankle.  See 38 C.F.R. § 4.71a, Code 5270.  However, 
the record includes no evidence of ankylosis (even with 
factors such as limitation due to pain, flare-ups, or use 
considered) so as to warrant a rating under this code.  
[Ankylosis is the immobility and consolidation of a joint.  
Lewis v. Derwinski, 3 Vet. App. 259 (1992).]

On March 2005 VA examination, the veteran complained of right 
ankle pain, weakness, instability, fatigability, lack of 
endurance, and stiffness.  He reported that he was not 
employed, no longer engaged in some recreational activities, 
was limited in wearing certain footwear, and avoided walking 
for prolonged periods of time particularly on certain types 
of surfaces (uneven, inclined, etc.).  On examination, active 
and passive dorsiflexion was from 0 to 0 degrees, and plantar 
flexion was from 0 to 10 degrees.  With repetitive motion, 
plantar flexion was reduced to 8 degrees.  

On August 2006 VA examination, the veteran reported that he 
last worked in 2004.  He complained of right ankle 
instability, fatigability, and lack of endurance.  He denied 
joint locking and flare-ups and reported that he occasionally 
used a cane.  He stated that his right ankle affected daily 
activities, walking in particular.  On examination, there was 
no objective evidence or subjective complaint of weakness, 
lack of endurance, incoordination, or right ankle pain.  
There was no functional limitation in walking or standing, 
and there were no callosities or breakdown, or uneven wear in 
his shoes to indicate an uneven gait.  The physician 
specifically commented that there was no joint ankylosis.

The veteran's allegations of impact of his ankle disability 
on functioning (occupational or social) are not consistent 
with objective findings.  As the evidence clearly reflects 
that the veteran's right ankle is not ankylosed, a higher 
rating under Code 5270 is not warranted.  

The Board has considered whether referral for extraschedular 
consideration is indicated.  However, nothing in the record 
reflects or suggests there are factors warranting an 
extraschedular rating, such as marked interference with 
employability or frequent hospitalizations due to the right 
ankle disability.  38 C.F.R. § 3.321.

The preponderance of the evidence is clearly against the 
veteran's claim for a rating in excess of 20 percent for his 
right ankle disability.  Hence, it must be denied.   

Additional factors that could provide a basis for an increase 
have also been considered.  However, it is not shown that the 
veteran has any functional loss beyond that being currently 
compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. 
App. 202 (1995).  Notably the August 2006 VA examiner opined 
that there would be no increased due to weakness, fatigue or 
incoordination.  Consequently, a rating in excess of 20 
percent is not warranted for the veteran's left shoulder 
disability.  The preponderance of the evidence is against 
this claim and it must be denied.


ORDER

Service connection for a low back disorder, to include as 
secondary to a right ankle disability, is denied.

Service connection for a left knee disorder, to include as 
secondary to a right ankle disability, is denied.

Service connection for a right knee disorder, to include as 
secondary to a right ankle disability, is denied.

Service connection for a right shoulder disorder, to include 
as secondary to a left shoulder disability, is denied.

Service connection for a pain disorder, to include as 
secondary to service-connected disability, is denied.

Service connection for hypertension, to include as secondary 
to a pain disorder, is denied.

Service connection for generalized arthritis, to include as 
secondary to service-connected sapho syndrome, is denied.

A rating in excess of 20 percent for right ankle sprain is 
denied.


REMAND

The Board finds that additional development is needed with 
respect to the remaining claims of service connection for a 
neck disability and residuals of a left biceps tendon 
rupture, as well as entitlement to a rating in excess of 20 
percent for a left shoulder disability. 

The record contains evidence of neck disability.  An MRI and 
X-rays revealed small to moderate paracentral and foraminal 
disc extrusion at C6-7; mild C5-6 left sided paracentral disc 
extrusion, and mild degenerative disc disease at C5-6.  A 
December 2003 private record notes that the veteran possibly 
had a pinched nerve.  The veteran has a service-connected 
left shoulder disability.  Under the "low threshold" 
standard of Mclendon, supra, an examination to determine if 
there is a nexus between the two is necessary.

Regarding the claim of service connection for residuals of a 
left biceps tendon fracture, such claim has been denied 
essentially on the basis that a current left arm (biceps) 
disability was not shown.  However, the record reflects that 
the veteran indeed suffered a left biceps tendon rupture (in 
1998).  As he has a service connected left shoulder 
disability, a VA examination is necessary to determine 
whether residuals of a left biceps tendon rupture were 
manifested during the appeal period (see McClain v. 
Nicholson, 21 Vet. App. 319 (2007)), and whether the left 
shoulder disability caused (or aggravated) s left biceps 
tendon disability.   

As to the claim for an increased rating for a left shoulder 
disability, a recent Court decision held that with respect to 
an increased rating claim, VCAA notice must include with some 
specificity what evidence is needed to support the claim.  
See Vazquez-Flores v. Peake, No. 05-355 (U.S. Vet. App. Jan. 
30, 2008).  As the matter is being remanded anyway, the RO 
will have opportunity to provide such notice.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the claim of 
entitlement to a rating in excess of 20 
percent for a left shoulder disability, 
the RO should provide the veteran the 
specific notice mandated by the Court in 
Vazquez-Flores, supra.  He should have 
opportunity to respond, and the RO should 
arrange for any further development 
suggested by his response.  The matter 
should then be readjudicated.  

2.  Regarding the claims of service 
connection for residuals of a left biceps 
tendon rupture, and for a neck 
disability, the RO should arrange for the 
veteran to be examined by an orthopedist.  
The examiner must review the veteran's 
claims file in conjunction with the 
examination.  Based on review of the 
claims file and examination of the 
veteran, the examiner should offer 
opinions responding to the following:

(a) Does the veteran have any disability 
of the left arm (biceps) due to a rupture 
of the left biceps tendon?

(b) Does the record show that the veteran 
ever had a chronic disability of the left 
arm due to a left biceps rupture?  If so, 
please specify the time period when such 
disability was shown?

(c) If the veteran has (or had) a chronic 
disability resulting from a left biceps 
tendon rupture, was such disability 
caused or aggravated by his service 
connected left shoulder disability?  If a 
left arm/biceps disability was not 
caused, but was aggravated, by the 
service connected left shoulder 
disability, what is the degree of 
disability (or pathology) due to such 
aggravation.

(d) Did the veteran's service connected 
left shoulder disability cause or 
aggravate his neck disability?  If it did 
not cause, but aggravated the neck 
disability, please indicate the degree of 
neck disability that is due to such 
aggravation.  

3.  The RO should then readjudicate the 
claims of service connection for a neck 
disability and for residuals of a left 
biceps tendon rupture.  

If any of the claims remains denied, the 
RO should issue an appropriate SSOC and 
afford the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


